DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6, 9-16, 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd M. Carrico  (US 8,566,327 B2).
	As per claim 1, Carrico further shows “a system for identifying relevant information for an entity comprising”:
one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to:

“conduct searches, with the search queries, in one or more data sources to obtain a plurality of search results, wherein each search result comprises a hit entity and one or more entities associated with the hit entity,” (figs. 1D, 1E, 2, col. 2
lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5 lines 50-col. 7 lines 30); and
“determine a score for each of the search results, taking as input (a) likelihood of match between the seed entity and the hit entity or between an entity associated with the seed entity and an entity associated with the hit entity, (b) presence of a new entity in the search result not present in the search queries or a difference between the new entity and an entity present in the search queries, and (c) characteristic of the new entity in the search result,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5
lines 50-col. 7 lines 30).
	As per claim 2, Carrico further shows “wherein the instructions further cause the system to provide one or more search results based on the scores to a user for analysis,” (col. 2 lines 10-25, col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 3, Carrico further shows “wherein at least one of the search queries comprises a third entity associated with one of the entities associated with the seed 
	As per claim 4, Carrico further shows “wherein the third entity is identified from a pre-search with a search query that comprises the seed entity and the one or more entities associated with the seed entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 5, Carrico further shows “wherein the seed entity or the one or more entities associated with the seed entity is represented by a property of the respective entity, wherein the property is selected from the group consisting of name, address, date of birth, social security number, city of birth, image, social networking account, phone number and email address,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 6, Carrico further shows “wherein the instructions further cause the system to eliminate search queries less likely to return desired search results,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30) .
	As per claim 9, Carrico further shows “wherein when an entity is represented by a person’s name, the determination of likelihood of match comprises determination of frequency of use of the name,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).

	As per claim 11, Carrico teaches “a computer-implemented method comprising”:
“generating, on a suitably programmed computing device, a plurality of search queries comprising a seed entity and one or more entities associated with the seed entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5
lines 50-col. 7 lines 30);
“conducting searches, with the search queries, in one or more data sources to obtain a plurality of search results, wherein each search result comprises a hit entity and one or more entities associated with the hit entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5
lines 50-col. 7 lines 30); and
“determining a score for each of the search results, taking as input (a) likelihood of match between the seed entity and the hit entity or between an entity associated with the seed entity and an entity associated with the hit entity, (b) presence of a new entity in the search result not present in the search queries or a difference between the new entity and an entity present in the search queries, and (c) characteristic of the new entity in the search result,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5 lines 50-col. 7 lines 30).

	As per claim 13, Carrico further shows “wherein at least one of the search queries comprises a third entity associated with one of the entities associated with the seed entity, wherein the third entity is at least not known as directly associated with the seed entity,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 14, Carrico further shows “wherein the seed entity or the one or more entities associated with the seed entity is represented by a property of the respective entity, wherein the property is selected from the group consisting of name, address, date of birth, social security number, city of birth, image, social networking account, phone number and email address,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 15, Carrico further shows “eliminating search queries less likely to return desired search results,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30) .
	As per claim 16, Carrico further shows “wherein determination of likelihood of match comprises the use of a data compression method to determine a likelihood that the entities match with each other by chance,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	

	As per claim 19, Carrico further shows “wherein the characteristic of the entity is compared to a predefined list of characteristics of entities to determine the value of the characteristic,” (col. 4 lines 23-col. 5 lines 5, col. 5 lines 50-col. 7 lines 30).
	As per claim 20, Carrico teaches “a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:
“generating, on a suitably programmed computing device, a plurality of search queries comprising a seed entity and one or more entities associated with the seed entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5
lines 50-col. 7 lines 30);
“conducting searches, with the search queries, in one or more data sources to obtain a plurality of search results, wherein each search result comprises a hit entity and one or more entities associated with the hit entity,” (figs. 1D, 1E, 2, col. 2 lines 10-25, col. 4 lines 23-col. 5 linen 5, col. 5 lines 50-col. 7 lines 30); and
“determining a score for each of the search results, taking as input (a) likelihood of match between the seed entity and the hit entity or between an entity associated with the seed entity and an entity associated with the hit entity, (b) presence of a new entity .
                                                                Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7-8, 17 are rejected under 35U.S.C. 103(a) as being unpatentable over Todd M. Carrico   (US 8,566,327 B2) in view of Guilford (US 2017/0111059 A1).
As per claim 7, Carrico teaches a system for identifying relevant information for an entity.
Carrico does not appear to expressly disclose “wherein determination of likelihood of match comprises the use of a data compression method to determine a likelihood that the entities match with each other by chance”.
Guilford, however, teaches each data block includes data bytes arranged in a sequential order.  Standard data compression methods may include a combination of a LZ77 string matcher and Huffman encoder to produce a compressed format of the input data [0003].
Accordingly, in the same field of endeavor, (the process to identify the match or relevant information/data, etc..), it would have been obvious to one of ordinary skill in 
As per claim 8, Carrico teaches a system for identifying relevant information for an entity.
Carrico does not appear to expressly disclose “wherein the data compression method comprises the use of Huffman coding”.
Guilford, however, teaches each data block includes data bytes arranged in a sequential order.  Standard data compression methods may include a combination of a LZ77 string matcher and Huffman encoder to produce a compressed format of the input data [0003].
Accordingly, in the same field of endeavor, (the process to identify the match or relevant information/data, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Carrico with the teaching of Guilford by using the data compression technique to identify/determine the entities or names are matching.
As per claim 17, Carrico teaches a method for identifying relevant information for an entity.
Carrico does not appear to expressly disclose “wherein the data compression method comprises the use of Huffman coding”.
Guilford, however, teaches each data block includes data bytes arranged in a sequential order.  Standard data compression methods may include a combination of a 
Accordingly, in the same field of endeavor, (the process to identify the match or relevant information/data, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Carrico with the teaching of Guilford by using the data compression technique to identify/determine the entities or names are matching.

	
                                                               Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 7,672,833 B2) by Blume; Matthias




                                          
                                          



Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 25, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153